DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they encompass signals per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-7, 8, 13-14, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 20200333472 A1) in view of Perthold (US 20130106657 A1).
Regarding claim 1, Marshall discloses:
“A method comprising: compiling, at a first network device, first radio signal information comprising … RF signals received from a second device in a network;” ([para 0421]: “In step 1110b, the receiver 1210, 1230 receives, at a first time, a first radio signal transmitted by the first transmitter 110.”)
“compiling, at the first network device, second radio signal information comprising … RF signals received from a third device in the network…” ([para 0421]: “In step 1120b, the receiver 1210, 1230 receives, at the second time, a second signal transmitted by the second transmitter 120.”)
 “…determining a signal phase difference…” ([para 0421]: “In step 1130b, the processor 1220 compares a phase of the first signal with a phase of the second signal by measuring or calculating the phase-difference between them at a measurement reference time.”)
“determining a physical time offset using the determined signal phase difference; and” ([para 0423]: “Likewise, the method of FIG. 16 can be adapted to calculate the time at the transmitter.”)
“synchronizing a device clock in the first network device based on the physical time offset.” ([para 0423]: “In the same way that methods of calculating position are useful, to determine the precise position of an electronic device 1200 or transmitter 110, 120, methods of calculating time are also useful for precise time-synchronisation—both to support accurate positioning and to support other applications.”)
Marshall does not explicitly disclose “signal magnitude and signal phase information” nor “converting the first radio signal information to a first frequency representation; converting the second radio signal information to a second frequency representation.” 
However, Perthold discloses the missing features:
“signal magnitude and signal phase information” ([para 0070]: “The receivers, for example, the first, second and third receivers, will analog-to-digital convert the received signal to obtain a digital representation of the signal, typically a digital time-domain representation of the signal defined by consecutive values, for example, complex values... In other words, step 210 may comprise sampling the first representation of the signal to obtain a first digital representation of the signal, for example, a first digital time-domain representation of the signal. Accordingly, the step 220 may comprise sampling the second representation of the signal at the same sampling rate or at least at the essentially same sampling rate to obtain a second digital representation of the signal, for example, a second digital time-domain representation of the signal.”)
“converting the first radio signal information to a first frequency representation; converting the second radio signal information to a second frequency representation.” ([para 0074]: “In step 270, a phase difference relation between a first frequency domain representation of the signal derived from the first representation of the signal and a second frequency domain representation of the signal derived from the second representation of the signal is evaluated to obtain the second time difference information.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Marshall and Perthold, to modify the determination of a phase difference as disclosed by Marshall, to be based on frequency representations based on magnitude/phase information as disclosed by Perthold. The motivation for doing so is that this is an effective means of doing so, thus improving efficiency. Therefore, it would have been obvious to combine Marshall with Perthold to obtain the invention as specified in the instant claim.
Regarding claim 6, Marshall in view of Perthold discloses all the features of the parent claim.
Marshall further discloses “storing the physical time offset as an offset between the second device and the third device; and utilizing the stored physical time offset in an offset calculation for the second and third devices.” ([para 0415]: “The calibration information may be stored by the processor 1220 in the memory 1240 or it may be submitted to a server 1500 for storage in a database 1510 of calibration information. If it is stored in the memory 1240 it may be available for use by the same electronic device 1200 by which is was created. If it is stored in the remote database 1510, it may be available for use by other electronic devices.”)
Regarding claim 7, Marshall in view of Perthold discloses all the features of the parent claim.
Marshall does not explicitly disclose “determining a network device time offset for devices in the network; determining a collection time period based on the network device time offset; and compiling the first radio signal information and second radio signal information for a time period equal to at least the collection time period, wherein the time period provides sufficient data for determining the physical time offset.” 
However, Perthold discloses the missing features:
“determining a network device time offset for devices in the network; determining a collection time period based on the network device time offset; and compiling the first radio signal information and second radio signal information for a time period equal to at least the collection time period, wherein the time period provides sufficient data for determining the physical time offset.” ([para 0026]: “Preferably, the first time-domain representation is shifted by the first time difference information, for example, a coarse time difference obtained by a correlation of the first time-domain representation and the second time-domain representation of the signal without interleaving, so that only a fine time difference of less than 0.5 samples or of less than half of a sample period (+/-0.5 sample period) remains… In other words, the frequency-domain processing can be, e.g., used to only determine a fine or sub-sample time difference between the first time of arrival and the second time of arrival.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Marshall and Perthold, to modify the radio signal information compiling as disclosed by Marshall, to be for a time period sufficient for determining the physical time offset as disclosed by Perthold. The motivation for doing so is that it reduces the possibility of a time offset not being determined, thereby improving reliability. Therefore, it would have been obvious to combine Marshall with Perthold to obtain the invention as specified in the instant claim.
Claims 8 and 13-14 contains substantially similar subject matter to claims 1 and 6-7, with the differences amounting to that claim 1 and 6-7 are method claims while claims 8 and 13-14 are apparatus claim containing generic hardware. Marshall discloses such generic hardware in paragraph 465. Thus, claims 8 and 13-14 are rejected for reasons similar to claim 1 and 6-7.
Claims 15 and 19-20 contains substantially similar subject matter to claims 1 and 6-7, with the differences amounting to that claim 1 and 6-7 are method claims while claims 15 and 19-20 are directed towards a computer program product. Marshall discloses a computer program product in paragraph 465. Thus, claims 15 and 19-20 are rejected for reasons similar to claim 1 and 6-7.


Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 20200333472 A1) in view of Perthold (US 20130106657 A1) and further in view of Yoon (US 20170086153 A1).
Regarding claim 2, Marshall in view of Perthold discloses all the features of the parent claim.
Marshall in view of Perthold do not explicitly disclose “wherein the first radio signal information and the second radio signal information comprise channel state information (CSI).”
However, Yoon discloses the missing feature “wherein the first radio signal information and the second radio signal information comprise channel state information (CSI).” ([para 0288]: “In Example 38, the subject matter of any one of Examples 26 to 37 can optionally include wherein the plurality of reference signal patterns include at least one of a Cell Specific Reference Signal (CRS) configuration, a Demodulation Reference Signal (DMRS) configuration, or a Channel State Information Reference Signal (CSI-RS) configuration.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Marshall, Perthold, and Yoon to modify the radio signal information as disclosed by Marshall in view of Perthold, to be CSI as disclosed by Yoon. The motivation for doing so is that CSI is an effective means of obtaining a signal that reflects network conditions, thus allowing the technique implemented using it to be more effective. Therefore, it would have been obvious to combine Marshall with Perthold and Yoon to obtain the invention as specified in the instant claim.
Claim 9 contains substantially similar subject matter to claims 2, with the differences amounting to that claim 2 is a method claims while claim 9 is an apparatus claim containing generic hardware. Marshall discloses such generic hardware in paragraph 465. Thus, claim 9 is rejected for reasons similar to claim 2.
Claim 16 contains substantially similar subject matter to claims 2, with the differences amounting to that claim 2 is a method claims while claim 16 is directed towards a computer program product. Marshall discloses a computer program product in paragraph 465. Thus, claim 16 is rejected for reasons similar to claim 2.

Allowable Subject Matter
Claims 3-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-18 would similarly be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 35 U.S.C. 101 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, of the closest prior arts Marshall in view of Perthold discloses all the features of the parent claims. However, Marshall in view of Perthold do not disclose “wherein the signal phase difference is based on a physical event within a signal coverage area of the network, wherein the physical event interacts with the RF signals transmitted by at least the second device and the third device.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 3 obvious, over any of the prior art of record, alone or in combination. Claims 10 and 17 are similar to claim 3 and contain allowable subject matter for similar reasons.
Regarding claim 4, of the closest prior arts Marshall in view of Perthold discloses all the features of the parent claims. However, Marshall in view of Perthold do not disclose “wherein determining the signal phase difference between the first frequency representation and the second frequency representation comprises: determining a plurality of phase differences between the first frequency representation and the second frequency representation; and selecting a subset of the plurality of phase differences and corresponding frequencies.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 4 obvious, over any of the prior art of record, alone or in combination. Claim 11 is similar to claim 4 and contain allowable subject matter for similar reasons. Claims 5 and 12 depend on claims 4 and 11 and contain allowable subject matter based on their dependence. Claim 18 contains the subject matter for claims 4 and 5 and thus while not entirely similar to claim 4 contains allowable subject matter for reasons similar to claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412